UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-6756



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CHRISTOPHER LEE MOODY,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-01-452; CA-03-1083)


Submitted:   November 22, 2005            Decided:   December 2, 2005


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Lee Moody, Appellant Pro Se.       Lisa Blue Boggs,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Christopher    Lee   Moody   seeks   to   appeal     the   district

court’s order adopting the recommendation of a magistrate judge and

denying his motion filed under 28 U.S.C. § 2255 (2000).                  An appeal

may not be taken from the final order in a § 2255 proceeding unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not   issue    absent   “a   substantial     showing    of   the   denial    of    a

constitutional right.”       28 U.S.C. § 2253(c)(2) (2000).          A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).           We have independently reviewed

the record and conclude that Moody has not made the requisite

showing.      Accordingly, we deny leave to proceed in forma pauperis,

deny a certificate of appealability and dismiss the appeal.                       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.*

                                                                         DISMISSED

      *
      We do not address Moody’s illegal vehicle stop claim as this
claim is raised for the first time on appeal. See Muth v. United
States, 1 F.3d 246, 250 (4th Cir. 1993) (holding that issues raised
for the first time on appeal are generally waived absent
exceptional circumstances).

                                     - 2 -